SHARPE, J.
-Tins Avas an action on the bond of the county treasurer, the breach being a failure or refusal of that officer to pay fees of certain witnesses according to the provisions of an act approved December 7th, 1900 (Acts, 1900-1901, p. 154), entitled “An act to authorize and require, the commissioners’ court of Walker county to set apart and appropriate money from the general fund of said county with Avhicli to pay and discharge certificates of State Avitnesses hereafter issued by the foreman of the grand jury and by the clerk of the circuit or county court of said county, fees Avhich by law become a good claim against the fine and forfeiture fund of said county, aftcir the approval of this act and to regulate the manner of said payments and to fix the amount of said witness fees.”
As appears from the argument and briefs of counsel, plaintiff’s right to maintain the action under his complaint as amended is not seriously questioned by defendants except upon the supposition that the act referred to is offensive to section 2 of article IY of the constitution of 1875. We are of the opinion that the act does not so offend the constitution and that the demurrer to the complaint Avas improperly sustained. The general purpose of tlie act is to make provision for the payment of persons who may attend as Avitneses in behalf of the State in criminal cases. The fixing of the fees to be paid such witnesses as well as the several provisions made for the creation of a fund with which to pay them are each cognate to and within the scope of that general purpose. Fees which accrue to Avitneses attending the grand jury may under the general law become a good claim against the fine and forfeiture fund. — Scruggs v. State, 111 Ala. 63. Hence such fees as well as fees accruing to Avitnesses attending for the State in the trial of criminal cases are comprehended in the caption of the act.
The judgment Avill he reversed and the cause remanded.